Exhibit 10.43

 

 

DATED [ · ] 2008

 

DEED OF CONFIDENTIALITY

 

 

PHARMATHENE UK LIMITED

(1)

 

and

 

[INSERT EMPLOYEE’S NAME]

(2)

 

--------------------------------------------------------------------------------


 

THIS DEED is made the [ · ] day of [ · ] 2008

 

BETWEEN:

 

(1)

PHARMATHENE UK LIMITED (No. 06534363) (the “Company”); and

 

 

(2)

[INSERT EMPLOYEE’S NAME] of [ · ] (the “Employee”).

 

IT IS HEREBY AGREED as follows:

 


1.


CONFIDENTIAL INFORMATION


 


 

1.1

During the Appointment the Employee will inevitably receive highly confidential
information. The Employee shall not either during his Appointment (other than in
the proper course of his duties and for the benefit of the Company) or after his
employment has ended for any reason whatsoever:

 

 


1.1.1


USE, DISCLOSE OR COMMUNICATE TO ANY PERSON ANY CONFIDENTIAL INFORMATION WHICH
THE EMPLOYEE SHALL HAVE COME TO KNOW OR HAVE RECEIVED OR OBTAINED AT ANY TIME
(BEFORE OR AFTER THE DATE OF THIS AGREEMENT) BY REASON OF OR IN CONNECTION WITH
THE EMPLOYEE’S SERVICE WITH THE COMPANY; OR


 


 


1.1.2


COPY OR REPRODUCE IN ANY FORM OR BY OR ON ANY MEDIA OR DEVICE OR ALLOW OTHERS
ACCESS TO OR TO COPY OR REPRODUCE RECORDED INFORMATION WHETHER OR NOT IN
DOCUMENTARY FORM (“DOCUMENTS”) CONTAINING OR REFERRING TO CONFIDENTIAL
INFORMATION.


 


 

1.2

All Documents containing or referring to Confidential Information at any time in
the Employee’s control or possession are and shall at all times remain the
absolute property of the Company or its clients, and the Employee undertakes,
both during his employment and afterwards:

 

 


1.2.1


TO EXERCISE DUE CARE AND DILIGENCE TO AVOID ANY UNAUTHORISED PUBLICATION,
DISCLOSURE OR USE OF CONFIDENTIAL INFORMATION AND ANY DOCUMENTS CONTAINING OR
REFERRING TO IT;


 


 


1.2.2


TO DELIVER UP ANY CONFIDENTIAL INFORMATION (INCLUDING ALL COPIES OF ALL
DOCUMENTS WHETHER OR NOT LAWFULLY MADE OR OBTAINED) OR TO DELETE CONFIDENTIAL
INFORMATION FROM ANY RE-USEABLE MEDIUM; AND


 


 


1.2.3


TO DO SUCH THINGS AND SIGN SUCH DOCUMENTS AT THE EXPENSE OF THE COMPANY AS SHALL
BE REASONABLY NECESSARY TO GIVE EFFECT TO THIS CLAUSE AND/OR TO PROVIDE EVIDENCE
THAT IT HAS BEEN COMPLIED WITH.


 


 

1.3

The restrictions in Clause 1.1 will not apply to Confidential Information which
is or which comes into the public domain otherwise than as a result of an
unauthorised disclosure by the Employee or any other person who owes the Company
an obligation of confidentiality in relation to the information disclosed or
which may be required to be disclosed to the extent required by law or any
competent regulatory authority.

 

--------------------------------------------------------------------------------


 

1.4

The Employee agrees that the restrictions set out in this Clause 1 are without
prejudice to any other duties of confidentiality owed to the Company whether
express or implied and are to survive the termination of the Employee’s
employment.

 

 

1.5

For the purposes of this Clause 1, “Confidential Information” means information
which may be imparted in confidence or be of a confidential nature relating to
the business or prospective business or internal affairs of the Company, and in
particular all information relating to the performance, structure, operation,
provision and marketing or sales of any past, present or future product or
services of the Company (including lists of clients and potential clients,
suppliers, names and addresses of marketing contacts, service and product
information including details of any formats, programs, concepts or ideas,
creations, outlines, treatments, processes, data, programs, computer models,
network information, software or other systems utilised by the Business),
know-how, trade secrets, unpublished information relating to the intellectual
property of the Company and any other commercial, financial or technical
information relating to the Business or to any other client or supplier, officer
or employee of the Business.

 

 

1.6

Nothing in this Clause 1 will prevent the Employee from making a protected
disclosure under the Public Interest Disclosure Act 1998.

 

 


2.


INVENTIONS AND IMPROVEMENTS


 


 

2.1

The Employee agrees that he has a special obligation to further the interests of
the Company and its Associated Companies with respect to any Inventions created
or discovered by him in the course of his employment with the Company.

 

 

2.2

If the Employee creates or discovers or participates in the creation or
discovery of any Inventions during his employment with the Company or any
Associated Company, the Employee shall promptly give to the Secretary of the
Company full details of such Inventions and, if such Inventions relate to or are
capable of being used in the business for the time being carried on by the
Company or any Associated Company, such Inventions shall be the absolute
property of the Company or the relevant Associated Company and the Employee
shall forthwith and from time to time both during his employment and thereafter
at the request and expense of the Company or the relevant Associated Company:

 

 


2.2.1


GIVE AND SUPPLY ALL SUCH INFORMATION, DATA, DRAWINGS AND ASSISTANCE AS MAY BE
NECESSARY TO ENABLE THE COMPANY OR THE RELEVANT ASSOCIATED COMPANY TO EXPLOIT
SUCH INVENTIONS TO THE BEST ADVANTAGE; AND


 


 


2.2.2


EXECUTE ALL DOCUMENTS AND DO ALL THINGS WHICH MAY BE NECESSARY OR DESIRABLE FOR
OBTAINING PATENT OR OTHER PROTECTION FOR THE INVENTIONS IN SUCH PARTS OF THE
WORLD AS MAY BE SPECIFIED BY THE COMPANY AND FOR VESTING THE SAME IN THE COMPANY
OR THE RELEVANT ASSOCIATED COMPANY OR AS IT MAY DIRECT.


 


 

2.3

The Employee irrevocably appoints the Company to be his attorney in his name and
on his behalf to sign, execute or do any such instrument or thing and generally
to use his name for the purpose of giving to the Company or the relevant
Associated Company (or its nominee) the full benefit of the provisions of this
Clause and in favour of any third party a certificate in writing signed by any

 

--------------------------------------------------------------------------------


 


 


DIRECTOR OR THE COMPANY SECRETARY OF THE COMPANY THAT ANY INSTRUMENT OR ACT
FALLS WITHIN THE AUTHORITY CONFERRED BY THIS CLAUSE SHALL BE CONCLUSIVE EVIDENCE
THAT SUCH IS THE CASE.


 


 

2.4

If the Employee creates or discovers or participates in the creation or
discovery of any Inventions during his employment under this Agreement which do
not relate to or are not capable of being used in the business for the time
being carried on by the Company or any Associated Company, the Company shall
subject only to the provisions of the Patents Act 1977 have the right to acquire
for itself or its nominee the Employee’s rights in the Inventions within three
months after disclosure pursuant to Clause 2.2 on fair and reasonable terms to
be agreed or settled by a single arbitrator as appointed by the Company.

 

 

2.5

The Employee waives all of his Moral Rights as defined in the Copyright Designs
and Patents Act 1988 in respect of any acts of the Company or any Associated
Company or any acts of third parties done with the Company’s authority in
relation to the Inventions which are the property of the Company or any
Associated Company by virtue of Clause 2.2 hereof.

 

 

2.6

Rights and obligations under this Clause shall continue in force after the
termination of this Agreement in respect of Inventions made or discovered during
the Employee’s employment under this Agreement and shall be binding upon his
representatives.

 

 

2.7

In this Clause “Inventions” includes letters patent, trade marks, service marks,
designs, utility models, copyrights, design rights, applications for
registration or any of the foregoing and the right to apply for them in any part
of the world, moral rights, inventions, improvements to procedures, confidential
information, know-how and rights of like nature arising or subsisting anywhere
in the world, in relation to all of the foregoing, whether registered or
unregistered.

 

 


3.


GOVERNING LAW


 


 

 

The terms of this Deed are governed by laws of England and the parties hereto
submit to the non-exclusive jurisdiction of the English Courts. The Company may
however enforce the Deed in any other courts of competent jurisdiction.

 

 


4.


INTERPRETATION


 


 

 

In this Deed the following words and expressions shall have the following
meanings:

 

“Associated Company”

 

a company which is from time to time a subsidiary or a holding company of the
Company or a subsidiary (other than the Company) of a holding company of the
Company;

 

 

 

“subsidiary” and “holding company”

 

the meanings respectively ascribed thereto by section 736 of the Companies Act
1985.

 

--------------------------------------------------------------------------------


 

EXECUTED as a Deed for and on behalf of

)

 

 

PHARMATHENE UK LIMITED by

)

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

Director / Company Secretary

 

 

 

 

 

 

 

Date

 

 

 

 

 

EXECUTED as a Deed by

)

 

 

 

 

[EMPLOYEE’S NAME]

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

)

 

 

 

 

 

 

 

Witness’ name

 

 

 

 

 

 

 

 

 

 

 

Witness’ address

 

 

 

 

 

 

 

Witness’ occupation

 

 

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------